Citation Nr: 1343168	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973. He also has multiple verified periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) in the Air Force Reserve between April 1981 and September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for diabetes mellitus type 2, claimed as due to Agent Orange exposure, and hypertension, also claimed as due to Agent Orange exposure.

In January 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including obtaining and verifying all dates of the Veteran's ACDUTRA and INACDUTRA service.  Following this development, the Veteran's claim was again remanded in March 2013 to take additional evidential development action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the case had been previously remanded for evidentiary development, the Board has reviewed the case and must regrettably remand the appeal once more to the RO/AMC for compliance with internal VA procedure. 

VA indicated that it had determined there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand. Although DOD indicated the herbicide use was commercial in nature rather than tactical (such as Agent Orange), VA has determined there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.

Given this information, VA has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases. Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, VA stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  VA has identified several bases in Thailand, including Ubon RTAFB.  VA indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence. (Emphasis added).

The Veteran's MOS was a "Fuel System Mechanic."  There is no suggestion he served at Ubon RTAFB as a security policeman, security patrol dog handler, or member of a security police squadron.  Likewise, the evidence does not currently show that he otherwise served near the air base perimeter as he has indicated he worked on the "Tank Farm."  Nevertheless, he was never informed that evidence showing service near the perimeter of Ubon RTAFB may assist in the substantiation of his claim.  The Board therefore finds the claim must be remanded to allow for the RO/AMC to send a new letter to the Veteran notifying him of this aspect of the claim.

Once this is accomplished, VA must provide the necessary information to the DOD and request a determination as to whether the Veteran was near the base perimeter.  If the DOD inventory review does not confirm that Agent Orange was used in the area where the Veteran served, VA claim developers must then send a request to the Joint Services Record Research Center (JSRRC) to verify whether the Veteran was exposed to herbicides.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  

Accordingly, the case is REMANDED for the following action:

1. Send a notification letter to the Veteran.  To this end, provide him the specific information regarding presumed herbicide exposure for Veterans with Thailand service, e.g., concerning perimeter duty.  Additionally, request that the Veteran submit any evidence regarding any such perimeter duty.

2. Request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DOD to determine whether herbicides were used or tested at the Air Force Base in Ubon, Thailand, concurrent with any period of the Veteran's service during which he was deployed overseas.  If such exposure is not verified by the request to the Compensation and Pension Service, verification should be sought from JSRRC and the Department of the Air Force.  The RO should forward a list of the Veteran's service dates and duty locations to JSRRC and the Department of the Air Force and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.  

3. Then, arrange for the Veteran to be scheduled for appropriate examinations to determine whether his diabetes and hypertension are related to his active service.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  A complete rationale must be provided for any conclusion reached.  The examiner(s) is asked to accomplish the following:

(a) Provide an opinion as to whether the Veteran has diabetes and/or hypertension.
(b) Provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified diabetes and/or hypertension had its onset during active service, to include as a result of exposure to herbicides.

4. The RO/AMC should then readjudicate the Veteran's claims for service connection for diabetes mellitus type 2 and hypertension (to specifically encompass the herbicide exposure the Veteran has broadly alleged).  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

